Citation Nr: 0924707	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1946 to June 
1950.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Togus, 
Maine.

The Veteran appeared at a Board hearing via video conference 
in June 2009 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a bilateral hearing loss is not related to an in-service 
disease or injury.

2.  The preponderance of the probative evidence indicates 
that tinnitus is not related to an in-service disease or 
injury.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by active service, and a sensorineural hearing 
loss may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131, 1137, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
May 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and how disability ratings 
and effective dates are assigned in the event service 
connection is granted.  The letter met all VCAA notice 
requirements.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  He was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the him 
that reasonably affects the fairness of this adjudication.  
See 38 C.F.R. § 3.159(c).  Thus, the merits of the appeal may 
be addressed.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such active service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

An August 1946 enlistment examination report notes that the 
Veteran's ears were normal, and that both whispered and 
spoken voice tests were 15/15.  A discharge examination was 
conducted in 1950 but only page 2 of the examination report 
is among the service treatment records.  It notes a history 
of headaches, with no disease found, and a simple fracture of 
the left foot.  No other defects were noted.

In his Notice of Disagreement and hearing testimony, the 
Veteran asserts he served aboard ship in the engine room 
where he was exposed to the constant engine and diesel 
powered generator noise.  He asserted further, contrary to 
what is noted in the VA examination report, that he first 
noticed tinnitus and hearing loss after getting out of the 
Navy-at age 22 or 23.  Other than his bare assertions, 
however, there is no documented evidence that a hearing loss 
or tinnitus was manifest within one year of his discharge 
from Naval service.  

A June 2006 VA outpatient clinic examination revealed a 
bilateral sensorineural hearing loss.  A nexus opinion was 
not offered. 

The September 2007 VA examination report notes that the 
examining audiologist interpreted the test results to show a 
mild sloping to severe sensorineural hearing loss at 1000 - 
4000 Hertz bilaterally.  The examiner noted the Veteran's 
reported history of having worked in the ship engine room for 
two years.  His post-service occupational exposure was as a 
cable splicer for 35 years, beginning in 1952.  Recreational 
noise exposure included home carpentry noise, that included 
power tools; and noise from lawn mowers, snow blowers, 
hunting, and target shooting, all of which were done without 
benefit of hearing protection.  The examiner noted the 
Veteran had yearly hearing tests at his job, and he was never 
informed he had a hearing loss or referred for an evaluation.

The examiner noted the Veteran's recreational activities 
presented a risk for hearing loss, and that his age was also 
a contributing factor.  Also noted was that the examiner 
understood the Veteran to have reported the onset of his 
tinnitus as 1955.  In light of the above factors, the 
examiner opined it was less likely than not that either the 
Veteran's hearing loss or tinnitus was causally linked to his 
active Naval service.

In a VA Form 21-4148 that accompanied his Notice of 
Disagreement, the Veteran noted he did not tell the examiner 
he had yearly hearing tests at his post-service job, but that 
he may have had one.  He denied ever having engaged in target 
shooting, but stated that he had "sighted-in" his rifle on 
several occasions.  His lifetime hunting activities yielded 
only three deer and one bear which-he contended, did not add 
up to a history of significant noise exposure.  The Veteran 
did not contest the notation that he engaged in those 
activities without use of any hearing protection.  As far as 
the date of the onset of his tinnitus is concerned, he noted 
that 1955 was an estimate on his part, and that it could just 
as easily have been 1950 or before.  In his Substantive 
Appeal (VA Form 9), the Veteran noted that, during his Naval 
service, one did not complain about the "small stuff" like 
ringing in the ears.  He and most of his fellow sailors had 
it, as it went with the job.  He thought it would go away.

The Board notes the Veteran's assertions, but also notes that 
he has consistently noted first noticing problems with his 
hearing and a ringing in his ears in his mid-20s.  The 
Veteran was born in August 1929, which means he was just 
short of his 21st birthday when he was discharged.  His mid-
20s would place the onset of his symptoms at circa 1955-well 
beyond one year after his discharge from active service.  The 
Board is convinced the Veteran's recall of a 1955 onset is 
more accurate than his current assertion of an earlier onset, 
as in fact shown by other documents in the claims file.

VA received a claim from the Veteran in November 1956 for 
residuals of a head injury and a nervous condition.  He made 
no indication of a hearing loss or tinnitus.  In support of 
that claim, the Veteran submitted an April 1957 report of his 
private physician who noted treating the Veteran in August 
1952 for severe headaches.  The physician noted no report 
pertaining to either tinnitus or a hearing loss.

The Board notes the Veteran's assertion in his Notice of 
Disagreement where he cited a study by the National Institute 
on Deafness and Other Communication Disorders (NIDCD), which 
noted that long or repeat exposure to noise at or above 85 
decibels (db) could cause hearing loss.  He noted the 
shipboard generators ran between 100 and 115 db.  He then 
posited, how could he have spent two years around those 
generators without sustaining a hearing loss, when the NIDCD 
concluded exposure of 30 minutes to one hour could induce 
hearing loss?

There is no evidence the Veteran has medical training.  
Treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Thus, there is no competent medical evidence that 
might causally connect any conclusion in the NIDCD study to 
the Veteran's individual case.  Further, the VA audio 
examiner, a trained medical technician, opined it was more 
likely the Veteran's post-service recreational exposure was 
the significant event in his hearing loss and tinnitus.

In sum, the Board is constrained to find the preponderance of 
the evidence is against the claim on both a direct and 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


